           Case 2:19-cv-01197-JCM-DJA Document 25 Filed 11/27/19 Page 1 of 3



 1   NICHOLAS J. SANTORO, ESQ.
     Nevada Bar No. 0532
 2   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 3
     SANTORO WHITMIRE
 4   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 5   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: nsantoro@santoronevada.com
 6           jwhitmire@santoronevada.com
     Attorneys for Intervenor-Defendant/Counterclaimant
 7
     Grand Canal Shops II, LLC
 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10   VENETIAN CASINO RESORT, LLC, a                Case No. 2:19-cv-01197-JCM-DJA
     Nevada limited liability company,
11
                   Plaintiff,
12                                                 [PROPOSED] STIPULATION AND
                                                   ORDER TO EXTEND TIME TO REPLY
13   v.
                                                   TO VENETIAN CASINO RESORT, LLC
                                                   AND INTERFACE GROUP-NEVADA,
14   ENWAVE LAS VEGAS LLC, a Delaware
                                                   INC’S OPPOSITION TO MOTION TO
     limited liability company,
15                                                 INTERVENE
                 Defendant.
16                                                 (FIRST REQUEST)
     _____________________________________
17
     ENWAVE LAS VEGAS LLC, a Delaware
18   limited liability company,

19                 Counterclaimant,
20
     v.
21
     VENETIAN CASINO RESORT, LLC, a
22   Nevada limited liability company, and
     INTERFACE GROUP-NEVADA, INC., a
23   Nevada corporation,
24
                   Counterdefendants.
25

26          Plaintiff-Counterdefendant VENETIAN CASINO RESORTS, LLC (“Venetian”), a
27   Nevada limited liability company, and Counterdefendant INTERFACE GROUP-NEVADA,
            Case 2:19-cv-01197-JCM-DJA Document 25 Filed 11/27/19 Page 2 of 3



 1   INC. (Interface”), by and through their attorneys of record, Michael N. Feder, Esq. of Dickinson
 2   Wright, PLLC and Peter Guirguis, Esq. and Scott Klein, Esq. of Mintz Gold, LLP, Defendant-
 3   Counterclaimant ENWAVE LAS VEGAS LLC (“Enwave”), a Delaware limited liability
 4   company, by and through its attorneys of record, Adam K. Bult, Esq., and Emily A. Ellis, Esq. of
 5   Brownstein Hyatt Farber Schreck, LLP, and Proposed Intervenor/Counterclaimant Grand Canal
 6   Shops II, LLC (“GCS”), a Delaware limited liability company, by and through their attorneys of
 7   record, Nicholas J. Santoro, Esq. and James E. Whitmire, Esq. of Santoro Whitmire hereby
 8   stipulate and agree that the time for GCS to respond to Venetian and Interface’s Opposition to
 9   GCS’s Motion to Intervene (filed on November 26, 2019) is extended to December 17, 2019.
10   This is the first request to extend the deadline for GCS to reply to Venetian and Interface’s
11   Opposition to GCS’s Motion to Intervene and the parties submit that good cause exists for this
12   extension and that it is not intended for purposes of delay.
13   DATED this 27th day of November, 2019.            DATED this 27th day November, 2019.
14
     DICKINSON WRIGHT PLLC                              SANTORO WHITMIRE
15

16
     /s/ Michael N. Feder                               /s/ James E. Whitmire
17   MICHAEL N. FEDER                                   NICHOLAS J. SANTORO
     mfeder@dickinson-wright.com                        nsantoro@santoronevada.com
18   8363 West Sunset Road, Suite 200                   JAMES E. WHITMIRE
     Las Vegas, NV 89113-2210                           jwhitmire@santoronevada.com
19                                                      10100 W. Charleston Blvd., Suite 250
20   MINTZ & GOLD, LLP                                  Las Vegas, NV 89135
     PETER GUIRGUIS
21   guirguis@mintzandgold.com                          Attorneys for Proposed Intervenor/
     SCOTT KLEIN                                        Counterclaimant Grand Canal
22   klein@mintzandgold.com                             Shops II, LLC
     600 Third Avenue
23
     New York, NY 10016
24
     Attorneys for Plaintiff/Counterdefendant
25   Venetian Casino Resort, LLC and
     Counterdefendant Interface Group-Nevada,
26   Inc.
27

                                                     -2-
           Case 2:19-cv-01197-JCM-DJA Document 25 Filed 11/27/19 Page 3 of 3



 1
     DATED this 27th day of November, 2019.
 2
     BROWNSTEIN HYATT FARBER
 3
     SCHRECK, LLP
 4
     /s/ Emily A. Ellis
 5   ADAM K. BULT
     abult@bhfs.com
 6   EMILY A. ELLIS
     eellis@bhfs.com
 7   100 North City Parkway, Suite 1600
     Las Vegas, NV 89106-4614
 8

 9   Attorneys for Defendant-Counterclaimant
     Enwave Las Vegas LLC
10

11
                                               ORDER
12
           Having reviewed the stipulation of the parties, and good cause appearing,
13
           IT IS SO ORDERED.
14
              Dated this 3rd day of December, 2019.
15

16
                                                     Daniel J.STATES
                                                     UNITED    AlbregtsMAGISTRATE/
17                                                   DISTRICT   JUDGE
                                                     United States  Magistrate Judge
18

19

20

21

22

23

24

25

26

27

                                                 -3-
